TO BE PUBLISHED

               Supreme Court of Kentucky
                               2020-SC-0503-KB


KENTUCKY BAR ASSOCIATION                                              MOVANT



V.                           IN SUPREME COURT



CHARLES EDWIN JOHNSON                                           RESPONDENT


                             OPINION AND ORDER

       The Kentucky Bar Association (KBA) moves this Court to indefinitely

suspend Charles Edwin Johnson from the practice of law pursuant to Supreme

Court Rule (SCR) 3.380(2) for failure to answer KBA charges. Johnson’s KBA

membership number is 94240. He has been licensed to practice law in the

Commonwealth of Kentucky since October 21, 2011. After review, we hereby

indefinitely suspend Johnson pursuant to SCR 3.380(2).

                                BACKGROUND

       The KBA’s motion for suspension arises out of three separate cases. We

will discuss each in turn.

     A. KBA File 19-DIS-0239

       On July 15, 2014, William C. Adams signed a representation agreement

with The Law Offices of Johnson Crump for representation “regarding an

Estate Probate Dispute and the attempt to make contact with entities regarding
the VA benefits of client’s father.” Adams agreed to pay Johnson one-third of

any judgment or settlement.

      In October 2015, Johnson entered his appearance in Estate of Hiram

Adams, et al. v. JPMorgan Chase Bank, N.A., et al., Fayette Circuit Court Case

Number 15-CI-03176, as co-counsel with his now former law partner, Crump.

On May 2, 2016, Johnson entered his appearance in Estate of Hiram W.

Adams, Fayette District Court, Probate Division, Case Number 12-P-00308. In

May 2016, Johnson and Crump dissolved their firm. Adams continued with

Johnson as his attorney, but the communication between the two began to

break down.

      In both March and July 2016, Adams sent certified letters to Johnson

from his home address in Ellijay, Georgia. Adams again sent a certified letter to

Johnson in September 2018 requesting an update on the case. Johnson signed

the return receipt for the letter on or around September 15, 2018, but did not

contact Adams. In November 2018, Adams sent another certified letter to

Johnson. Johnson personally signed the return receipt on November 15, 2018,

but again did not contact Adams.

      On February 6, 2019, the Fayette Circuit Court filed a CR1 77.02(2)

Notice to Dismiss for Lack of Prosecution in the case in that court. JPMorgan

Chase Bank filed a combined response to the Notice and a Motion to Dismiss

on March 15, 2019. The response noted that the plaintiffs had not taken any




      1   Rules of Civil Procedure.

                                        2
action on their claim in sixteen months. Johnson did not inform Adams of

these filings or file a response on behalf of Adams. On April 1, 2019, the

Fayette Circuit Court entered an Order Dismissing for Lack of Prosecution.

      On July 29, 2019, Johnson filed a Motion to Withdraw in the probate

case in Fayette District Court. The motion stated that Johnson had not been

able to contact Adams for over ten months, that he was not involved in the

probate proceedings, and that he had no files or paperwork related to the

probate matter. The motion also stated that the circuit court case had been

dismissed due to no contact from Adams. The certificate of service in the

motion included Adams’s former address in Cumming, Georgia, despite

Johnson being on notice of Adams’s correct address in Ellijay, Georgia for

almost three years. The Fayette District Court granted the motion on August

23, 2019. During the representation, Adams had provided Johnson with

multiple boxes of original documents that Johnson did not return after

withdrawing from the case.

      Based on this conduct, KBA’s Inquiry Commission issued a charge

against Johnson for violations of SCR2 3.130(1.4)(a)(3) for failing to keep Adams

reasonably informed, SCR 3.130(1.4)(a)(4) for failing to promptly comply with

requests for information, SCR 3.130(1.16)(d) for failing to return file materials

and to notify Adams of his withdrawal, SCR 3.130(3.3)(a)(1) for knowingly

making a false statement of fact to a tribunal, and SCR 3.130(8.1)(b) for failing




      2   Supreme Court Rules.

                                        3
to respond to the Bar Complaint. Johnson was personally served with the Bar

Complaint by the Scott County Sheriff’s Office on January 14, 2020. He was

personally served with the Charge by the Scott County Sheriff’s Office on

September 9, 2020. Johnson failed to respond to either notice.

   B. KBA File 20-DIS-0033

      On July 3, 2017, Judith Clarke, in her capacity as executrix of her

mother’s estate, hired Johnson to assist with probate. She paid him $2,200.

On July 6, 2017, Johnson filed initial documents and appeared in Estate of

Virginia Raynor Clarke, Fayette District Court, Probate Division, Case Number

17-P-00856. On September 7, 2017, the district court issued a Notice of

Failure to File Inventory, but Johnson took no action in response to the notice.

      Clarke met with Johnson in early 2018 after selling her mother’s home.

She asked him to prepare a contract concerning a debt between beneficiaries.

During the meeting, Johnson assured Clarke that there was no need to close

the estate and that it could remain open indefinitely. Johnson did not prepare

the requested contract, and Clarke was unable to contact him after that

meeting.

      Clarke attempted to contact Johnson by telephone, text message,

Facebook message, and by leaving notes at his office. She left voicemail

messages but eventually received an automated response that the phone could

no longer accept messages. Clarke eventually obtained a new address for

Johnson, and in October 2018 sent a certified letter to him. The letter was

returned, unclaimed, in February 2019.

                                       4
      On July 9, 2019, the Fayette District Court issued a second Notice of

Failure to File Inventory, followed by a final Notice on August 12, 2019.

Johnson did not respond to these notices or contact Clarke. On September 13,

2019, the district court issued a show cause summons to both Clarke and

Johnson to appear in Court on October 10, 2019.

      Clarke hired another attorney who entered the case and appeared before

the court for her in October 2019. Johnson also appeared in court and stated

that he had been trying to contact Clarke without success. Clarke’s new

counsel closed the estate in January 2020, and Clarke filed a bar complaint

thereafter.

      Based on this conduct, the Inquiry Commission issued a charge against

Johnson for violations of SCR 3.130(1.3) for failing to act with diligence, SCR

3.130(1.4)(a)(4) for failing to promptly comply with requests for information,

SCR 3.130(1.16)(d) for failing to complete the representation and return the

unearned fee, and SCR 3.130(8.1)(b) for failing to respond to the Bar

Complaint. Johnson was personally served with the Bar Complaint by the Scott

County Sheriff’s Office on March 16, 2020. He was personally served with the

Charge by the Scott County Sheriff’s Office on September 9, 2020. He did not

respond to either.

   C. KBA File 20-DIS-0041

      In May 2019, Ronald Lasher hired Johnson to assist with estate

planning, including drafting a First-Party Special Needs Trust for the benefit of

his daughter. Lasher paid Johnson a total of $3,000. Throughout June, July,

                                        5
August, and September 2019 Lasher had contact with Johnson. This contact

was primarily through text message.

      Lasher scheduled an appointment to meet with Johnson on October 11,

2019, to get the documents Johnson had prepared. Johnson cancelled this

appointment due to illness and rescheduled for October 15, 2019. On that

date, Johnson sent a text message to Lasher cancelling the appointment due to

an emergency. Johnson told Lasher he had notarized the documents, “had

witnesses” on them, and would mail them to Lasher. Lasher contacted Johnson

when the documents did not arrive. On October 21, 2019, Johnson told Lasher

the documents had been returned to him because he had used the wrong zip

code and that he would mail them again. When the documents again did not

arrive, Lasher contacted Johnson. Johnson told Lasher he was in trial but

would drop the documents off at Lasher’s home if Lasher had not received

them by October 26.

      Lasher contacted Johnson on October 26. Johnson told Lasher that he

was moving his parents into an apartment but would try to deliver the

documents. On October 27, Lasher asked Johnson if he could pick up the

documents at Lasher’s office the following day. Johnson told Lasher he would

send Lasher a text message when he arrived at his office the next day around

2:00 p.m. The next day, at 12:44 p.m., Johnson sent Lasher a text message

that he left the documents in a mailbox outside of his office but that he could

not meet with Lasher because his son had been in an accident and was in

intensive care.

                                        6
      When Lasher reviewed the documents Johnson had prepared, he found

several errors. He found spelling errors, as well as incorrect information. The

documents named a minor as executor, named a person Lasher did not know

in the will, and referred to a joint trust when the trust was not joint.

Additionally, Johnson drafted a Third-Party Special Needs Trust instead of the

First-Party Special Needs Trust Lasher had requested. Johnson signed at least

one of the documents as a witness and notarized the documents without

Lasher’s signature. Because of the numerous errors, Lasher could not use the

documents. Lasher subsequently filed a Bar Complaint against Johnson.

      Based on this conduct, the Inquiry Commission issued a charge against

Johnson for violations of SCR 3.130(1.1) for failing to provide competent

representation, SCR 3.130(1.3) for filing to act with diligence, SCR

3.130(1.4)(a)(2) for failing to reasonably consult with Lasher, SCR 3.130(1.5)(a)

for collecting an unreasonable fee, and SCR 3.130(8.1)(b) for failing to respond

to the Bar Complaint. Johnson was personally served with the Bar Complaint

by the Scott County Sheriff’s Office on March 16, 2020. He was personally

served with the Charge by the Scott County Sheriff’s Office on September 9,

2020. He did not respond to either.

      Johnson has failed to respond in each of the three above-discussed

cases, warranting indefinite suspension under SCR 3.380(2).

      For the foregoing reasons, it is hereby ORDERED:

   1. Pursuant to SCR 3.380(2), Charles Edwin Johnson is hereby suspended

      indefinitely from the practice of law in the Commonwealth of Kentucky.

                                         7
2. As required by SCR 3.390, Johnson shall, within ten (10) days after the

   issuance of this order of suspension, notify, by letter duly placed with the

   United States Postal Service, all courts or other tribunals in which he

   has matters pending of his suspension. Further, he will inform all of his

   clients, by mail, of his inability to represent them and of the necessity

   and urgency of promptly retaining new counsel. Johnson shall

   simultaneously provide a copy of all such letters of notification to the

   Office of Bar Counsel. Johnson shall immediately cancel any pending

   advertisements, to the extent possible, and shall terminate any

   advertising activity for the duration of the term of suspension.

3. As stated in SCR 3.390(a), this order shall take effect on the tenth day

   following its entry. Johnson is instructed to promptly take all reasonable

   steps to protect the interests of his clients. He shall not during the term

   of suspension accept new clients or collect unearned fees and shall

   comply with the provisions of SCR 3.130-7.50(5).

   All sitting. All concur.

   ENTERED: December 17, 2020.


                                   ______________________________________
                                         CHIEF JUSTICE MINTON




                                     8